 
10.19
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Employment Agreement”) dated this 3rd day of May,
2002 but effective as of February 1, 2002 (the “Effective Date”) is made by and
between J.D. EDWARDS & COMPANY, a Delaware corporation (“J.D. Edwards”) and
Richard G. Snow, Jr. (“Snow”).
 
RECITALS
 
A.
  
J.D. Edwards is engaged in the business of providing business-to-business
software and services to enable companies to engage in collaborative commerce
with their suppliers, customers and other business partners.
      
B.
  
Snow is currently employed by J.D. Edwards in the position of Vice President and
J.D. Edwards wishes to retain Snow in the employment of J.D. Edwards for a
period of at least one (1) year from the Effective Date of this Employment
Agreement.

 
It is agreed between J.D. Edwards and Snow as follows:
 
1.
 
Employment.  J.D. Edwards hereby agrees to employ Snow to perform the duties and
responsibilities set forth in the job description attached as Attachment A to
this Employment Agreement together with such other duties and responsibilities
as shall be assigned to him from time to time by J.D. Edwards senior management
which shall be consistent with Snow’s job description. Snow accepts such
employment with J.D. Edwards upon the terms and conditions of this Employment
Agreement and agrees to perform the duties and responsibilities described in
this Section in accordance with all policies, procedures, rules and regulations
adopted by J.D. Edwards Board of Directors or senior management. During the term
of his employment, Snow agrees to devote his full time and attention, skills and
efforts to the performance of his duties and responsibilities on behalf of J.D.
Edwards and to maintain and promote the business of J.D. Edwards.

 
2.
 
Term.  Subject to the terms of Section 6, Termination, Snow shall be employed by
J.D. Edwards for a period of not less than one (1) year commencing on the
Effective Date (the “Initial Employment Term”).

 
3.
 
Compensation.

 

 
3.1.
 
Annual Base Salary and Bonus.  Snow’s compensation from February 1, 2002 until
January 31, 2003 shall be set at an annual base salary of $207,350 with an
annual bonus target incentive of thirty percent (30%) of such base salary based
upon the achievement of those certain objectives as determined and approved by
the Compensation Committee of the Board of Directors of J.D. Edwards. Snow shall
be treated as any other executive with similar performance for purposes of
salary increases established as a



Page 1 of 7



--------------------------------------------------------------------------------

result of periodic compensation reviews. In the event of such compensation
reviews before January 31, 2003, Snow’s base salary shall be set at the new
amount. Compensation for subsequent periods shall be established by a written
addendum to this Employment Agreement as approved by the Compensation Committee
of J.D. Edwards Board of Directors, but in no event will be less than the annual
base salary of $207,350.
 
4.
 
Employee Benefits.  Snow will be eligible to participate in all employee
benefits provided by J.D. Edwards to employees, based upon his position and
tenure, including the following:

 

 
4.1.
 
Health and Life Insurance.  J.D. Edwards agrees to provide to Snow (and his
spouse and dependents) coverage under J.D. Edwards group health and life
insurance plan, the coverage, terms and benefits of which shall be determined,
from time to time, in the sole discretion of J.D. Edwards Board of Directors.

 

 
4.2.
 
Paid Time Off.  Snow shall be entitled to the maximum paid time off provided for
in J.D. Edwards paid time off policy in effect from time to time.

 

 
4.3.
 
Qualified/Non-Qualified Plan(s).  Snow shall be entitled to participate in any
qualified or non-qualified plan(s) adopted by J.D. Edwards board of Directors
and Snow fulfills all eligibility requirements under the terms and conditions of
such plan. The J.D. Edwards Board of Directors reserves the sole right and
discretion to adopt or terminate a plan and to establish all eligibility
requirements and other terms and conditions of such plan.

 
5.
 
Severance Pay.  If Snow is terminated by J.D. Edwards, Snow shall be entitled to
receive severance pay in the amount of one year’s then current base salary.
Snow’s entitlement to benefits under this Section 5, Severance Pay, are
conditioned upon Snow and J.D. Edwards entering into a Separation Agreement
substantially in the form attached as Attachment B. This severance payment will
be made to Snow within 15 business days after the execution of the Separation
Agreement in a one-time, lump sum payment subject to appropriate tax
withholding. Notwithstanding the foregoing, however, no severance allowance
shall be paid if termination is for Cause or if Snow voluntarily terminates
employment within the Initial Employment Term.

 

 
5.1.
 
COBRA Medical Insurance.  If Snow’s employment is terminated without Cause, in
addition to the severance payment in accordance with Section 5, Snow and his
dependents will be eligible for medical insurance (for himself and his spouse
and dependent(s)) under COBRA. Commencing on the date of his termination for a
period of one (1) year, J.D. Edwards will pay the COBRA premiums in accordance
with the standard J.D. Edwards policy in the same proportion as when Snow was an
employee. Likewise, Snow will be responsible to pay the COBRA premiums at the
same proportion that he paid for health care coverage when he was an employee,
Snow and his



Page 2 of 7



--------------------------------------------------------------------------------

dependents will be eligible to continue coverage at his sole cost beyond such
date if he should so elect as provided by applicable law.
 

 
5.2.
 
Management Change in Control Plan.  The J.D. Edwards & Company Management Change
in Control Plan Snow accepted on April 2, 1999 (the “Plan”) will remain in full
force and effect for the term of this Employment Agreement and will continue
thereafter only so long as Snow remains an employee of J.D. Edwards. Therefore,
the J.D. Edwards Board of Directors agrees that it waives all rights under the
Plan to remove Snow as a participant in the Plan, terminate the Plan with
respect to Snow, amend or otherwise modify the Plan in any manner that would be
detrimental to Snow or serve to reduce the Severance Benefits payable to Snow
under the Plan.

 

 
5.3.
 
Confidentiality and Non-Solicitation.  Snow acknowledges that he has signed the
J.D. Edwards Employee Nondisclosure Agreement effective January 29, 1990 and
confirms that he will continue to abide by the obligations contained therein. In
addition, Snow agrees that upon termination from J.D. Edwards he will not
solicit or otherwise approach any then customer(s) of J.D. Edwards for the
purpose of selling the products or services of Snow’s new employer for a period
of two (2) years.

 

 
5.4.
 
Indemnification Agreement.  The parties executed the J.D. Edwards & Company
Indemnification Agreement on the Effective Date attached as Attachment C and
incorporated herein to this Employment Agreement (the “Indemnification
Agreement”).

 

 
5.5.
 
Non-Compete.  In consideration of the severance pay set forth in this Section 5,
Snow agrees not to accept employment with any of the direct competitors of J.D.
Edwards listed on the list of Direct Competitors attached as Attachment D and
incorporated herein to this Employment Agreement of J.D. Edwards for a period of
one (1) year from the date of Snow’s termination of employment. On an annual
basis, Snow and J.D. Edwards will mutually agree to add or eliminate competitors
listed on Attachment D.

 
6.
 
Termination.  J.D. Edwards shall have the right to terminate this Employment
Agreement prior to its expiration only for “Cause” or “Performance” as set forth
below:

 

 
6.1.
 
Termination for Cause.   For the purposes of this Employment Agreement, “Cause”
means the following:

 

 
6.1.1.
 
the willful and material breach of duty by Snow in the course of his employment;

 
6.1.2.
 
the habitual neglect by Snow of his employment duties;

 
6.1.3.
 
the disability of Snow, which is the continued incapacity, whether physical or
mental, of Snow to perform his duties, unless waived by



Page 3 of 7



--------------------------------------------------------------------------------

 
J.D. Edwards. In the event of a termination for disability, Snow will be
eligible for all J.D. Edwards disability benefits; or

 
6.1.4.
 
Snow’s gross misconduct resulting in material damage to J.D. Edwards.

 
6.2.
 
Termination for Performance.  For the purposes of this Employment Agreement,
termination for “Performance” shall be as determined by the J.D. Edwards Board
of Directors in the good faith exercise of their business judgment.

 
6.3.
 
Dispute Resolution.  Should Snow dispute whether J.D. Edwards has been
reasonable in interpreting “Cause” or “Performance,” then in such event Snow may
submit the matter to arbitration. The arbitration proceeding shall be conducted
under the applicable rules of the American Arbitration Association and shall be
located in Denver, Colorado. If such organization ceases to exist, the
arbitration shall be conducted by its successor, or by a similar arbitration
organization, at the time a demand for arbitration is made. The decision of the
arbitrator shall be final and binding on both parties. Each party shall be
responsible for its or his own expenses for the arbitrator’s fee, attorney’s
fees, expert testimony, and for other expenses of presenting its or his case.
Other arbitration costs, including fees for records or transcripts, shall be
borne equally by the parties.

 
6.4.
 
Compensation Earned Prior to Termination.  In the event that J.D. Edwards
terminates Snow for Cause during the Initial Employment Term or any renewal
periods, Snow shall be entitled to the compensation earned prior to the date of
termination as provided for in this Employment Agreement computed pro rata up to
and including that date including any pro rata bonuses accrued or payable for
the fiscal year in which Snow is so terminated and all benefits set forth in
Section 4 of this Agreement. Snow shall be entitled to no further compensation
as of the date of termination.

 
6.5.
 
Renewal.  This Employment Agreement shall be deemed automatically renewed for
successive one (1) year periods without any further act of J.D. Edwards, unless,
not later than thirty (30) days prior to the end of any period, either party
provides the other with written notice of intent not to renew.

 
6.6.
 
Non-renewal.  Any non-renewal of this Employment Agreement shall be treated as a
termination of Snow without Cause and be governed by the provisions of this
Employment Agreement applicable to terminations without Cause, including, but
not limited to, the payments and benefits due to Snow under Sections 3, 4 and 5
of this Employment Agreement. Any non-renewal of this Employment Agreement by
Snow shall be treated as a voluntary termination and be governed by the
provisions under Section 5 of this Employment Agreement.



Page 4 of 7



--------------------------------------------------------------------------------

 
7.
 
Cooperation.  The parties hereto agree that, at all times during Snow’s
employment, and following termination of his employment, each party shall avoid
making any remarks about the other party, which for J.D. Edwards shall include
its affiliates, officers, directors, employees and agents that would tend to
disparage or injure the reputation of the other party.

 
8.    Miscellaneous.
 

 
8.1.
 
Assignment.  Neither J.D. Edwards nor Snow may assign this Employment Agreement
or any of their respective obligations hereunder.

 

 
8.2.
 
Notices.  Any notice or other communication provided for or required by this
Employment Agreement shall be given within (i) three (3) business days after
mailing by registered or certified mail, postage prepaid, return receipt
requested, (ii) one (1) business day after deposit with a recognized overnight
courier (such as Federal Express) or (iii) upon delivery if sent by facsimile
transmission or in person in each case to the following address:

 
To J.D. Edwards:
 
J.D. Edwards & Company
One Technology Way
Denver, Colorado 80237
Attn: Vice President, General Counsel
 
To Richard G. Snow, Jr.:
 
Richard G. Snow, Jr.
4505 S. Yosemite #141
Denver, Colorado 80237
 
Or at such other address or addresses as J.D. Edwards or Snow may designate.
 

 
8.3.
 
Governing Law.  This Employment Agreement and each term thereof shall be subject
to and governed by the laws of the State of Colorado.

 

 
8.4.
 
Severability.  If any portion of this Employment Agreement shall be, for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and effective unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

 

 
8.5.
 
Entire Agreement.  This Employment Agreement constitutes the entire agreement
between the parties and contains all of the agreements between the parties with
respect to the subject matter hereof. This Employment Agreement supersedes any
and all other agreements, either oral or written, between the parties hereto
with respect to the subject matter hereof.



Page 5 of 7



--------------------------------------------------------------------------------

 
8.6.
 
Amendment.  No change or modification of this Employment Agreement shall be
valid unless the same shall be in writing and signed by Snow and a duly
authorized officer of J. D. Edwards. No waiver of any provision of this
Employment Agreement shall be valid unless in writing and signed by the party or
parties to be charged.

 
8.7.
 
Benefit.  This Employment Agreement shall be binding upon and inure to the
benefit of J.D. Edwards and Snow and their respective successors, heirs, legal
representatives and permitted assigns. This Employment Agreement is hereby
executed as of the date set forth above.

 
This Employment Agreement must be executed by Richard G. Snow, Jr. and J. D.
Edwards by April 30, 2002, or the agreement will become null and void and of no
effect.
 
J. D. EDWARDS & COMPANY
     
Richard G. Snow Jr.
By:
 
/s/    Iain W. Paterson                    

--------------------------------------------------------------------------------

     
By:
 
        /s/    Richard G. Snow, Jr.        

--------------------------------------------------------------------------------

   
(Authorized Signature)
         
Richard G. Snow, Jr.
628164
Iain W. Paterson

--------------------------------------------------------------------------------

                         

--------------------------------------------------------------------------------

           

 



Page 6 of 7



--------------------------------------------------------------------------------

SCHEDULE OF ATTACHMENTS
 
 
 
ATTACHMENT A – JOB DESCRIPTION
ATTACHMENT B – SEPARATION AGREEMENT
ATTACHMENT C – INDEMNIFICATION AGREEMENT
ATTACHMENT D – DIRECT COMPETITORS



Page 7 of 7



--------------------------------------------------------------------------------

 
Job Description
 
Attachment A

 
[LOGO]JD EDWARDS
 
Vice President General Counsel
 

--------------------------------------------------------------------------------

 
Summary:    Direct worldwide legal activities of organization, with objective of
protecting company’s interest. Provide advice and counsel to managers concerning
laws that impact their functional areas. Write and review contracts, file for
patents and copyrights, file and respond to lawsuits, recommend/deal with
outside counsel, etc. Serve as Secretary for the Board of Directors.
 
FLSA  Status:
 
Exempt

 
Job  Level 
 
 Vice President

 
Job  Group 
 
Legal

 
Reports  to:
 
Chief Financial Officer

 

--------------------------------------------------------------------------------

 
Duties and Responsibilities:
 
1.
 
Manage the legal activities, including one or several staff attorneys, of the
company, with the objective of protecting the company’s interests and providing
assistance to managers concerning how laws and regulations impact their
functional areas.

 
2.
 
Provide legal counsel and guidance to officers, directors, other managers, and
the board of directors on corporate matters involving legal questions.

 
3.
 
Prepare and review proposed contracts, leases, formal agreements and other legal
instruments.

 
4.
 
Select and manage relations with outside counsel.

 
5.
 
Serve as Secretary for the Board of Directors.

 
6.
 
Other duties as assigned.

 
Educational and Experience Requirements:
JD degree, with emphasis on corporate law and regulations. Licensed to practice
law. Minimum of 10+ years legal experience, with 5+ years in corporate legal
environment and 5+ years in management.
 
Completed by: Kate Waggoner
Date: January 25, 2002



Page 1 of 1